     Case 5:20-cv-00716-TJH-SP Document 18 Filed 06/01/20 Page 1 of 7 Page ID #:330



 1

 2

 3

 4

 5

 6

 7

 8                   United States District Court
 9                   Central District of California
10                        Western Division
11

12    KELVIN HERNANDEZ ROMAN, et al.,                    ED CV 20-00768 TJH (PVCx)
13                        Petitioners-Plaintiffs,
                                                             Scheduling Order
14          v.
15    CHAD F. WOLF, et al.,
16                        Defendants-Respondents.
17

18         The Court has considered the evidence and arguments presented in favor of and
19   against Petitioners’ petition for a writ of habeas corpus.
20         While the petition sets forth significant legal issues, there are significant
21   disparities in the facts as set forth by the parties. Because the record does not
22   conclusively establish that Petitioners are not entitled to habeas relief under 28 U.S.C.
23   § 2241, Petitioners are entitled to an evidentiary hearing on their petition.          See
24   Anderson v. United States, 898 F.2d 751, 753 (1990). The Court will combine the
25   evidentiary hearing on Petitioners’ petition for a writ of habeas corpus with a court trial
26   on Petitioners’ claims for injunctive and declaratory relief.
27         Each side will be allowed 8 hours to present their case. The time limit includes
28   all aspects of the case, including opening statements, direct and cross examinations,

                                                                           Order – Page 1 of 3
     Case 5:20-cv-00716-TJH-SP Document 18 Filed 06/01/20 Page 2 of 7 Page ID #:331



 1   arguments on objections, and closing arguments. In lieu of closing arguments, the
 2   parties may file closing briefs, of no more than 25 pages, no later than ten days after
 3   the conclusion of the evidentiary hearing and trial.
 4         The following dates are subject to change by the Court in response to the
 5   COVID-19 pandemic; at this time, it is unclear as to when the First Street Courthouse
 6   will re-open for evidentiary hearings and court trials for civil cases.
 7         July 31, 2020               Discovery Cut Off
 8         August 10, 2020             Substantive Motion Filing Deadline
 9         August 27, 2020             Motion in Limine Filing Deadline
10         September 14, 2020          Final Pretrial Conference
11         October 6, 2020             Evidentiary hearing and court trial at 10:00 a.m.
12

13         While the Ninth Circuit has not yet reached the issue, it is clear to the Court that
14   it has the inherent authority, at least in extraordinary cases, to release detainees on bail
15   during the pendency of their habeas petitions. See Mapp v. Reno, 241 F.3d 221, 226
16   (2d Cir. 2001); Landano v. Rafferty, 970 F.2d 1230, 1239 (3d Cir. 1992); Dotson v.
17   Clark, 900 F.2d 77, 79 (6th Cir. 1990); Martin v. Solem, 801 F.2d 324, 329 (8th Cir.
18   1986); Cherek v. U.S., 767 F.2d 335, 337 (7th Cir. 1985); Pfaff v. Wells, 648 F.2d
19   689, 693 (10th Cir. 1981); In re Wainwright, 518 F.2d 173, 174 (5th Cir. 1975);
20   Woodcock v. Donnelly, 470 F.2d 93, 94 (1st Cir. 1972); Baker v. Sard, 420 F.2d 1342,
21   1343 (D.C. Cir. 1969); Rivas v. Jennings, Case No. 20-cv-02731-VC (N. D. Cal. Apr.
22   29, 2020); Savino v. Souza, Case No. 20-CV-10617-WGY (D. Mass. Apr. 8, 2020);
23   Coronel v. Decker, 2020 WL1487274 (S.D.N.Y. Mar. 27, 2020); See also Land v.
24   Deeds, 878 F.2d 318, 318 (9th Cir. 1989); In re Roe, 257 F.3d 1077, 1080 (9th Cir.
25   2001); Nadarajah v. Gonzales, 443 F.3d 1069, 1084 (9th Cir. 2006); United States v.
26   McCandless, 841 F.3d 819, 822 (9th Cir. 2016); Tam v. I.N.S., 14 F. Supp. 2d 1184,
27   1192 (E.D. Cal. 1998).
28         Consequently, the Court will entertain a class-wide motion for bail. If such a

                                                                           Order – Page 2 of 3
     Case 5:20-cv-00716-TJH-SP Document 18 Filed 06/01/20 Page 3 of 7 Page ID #:332



 1   motion is filed and granted, the Court will, thereafter, individually consider whether
 2   each class member is eligible for bail, with or without conditions of release. Before a
 3   motion for bail is filed, the Court expects the parties to meet and confer, pursuant to
 4   Local Rule 7-3, to endeavor to reach an agreement as to a briefing schedule and a
 5   proposed orderly process for the Court to consider bail for each of the class members.
 6         The Court will, also, consider motions to intervene, pursuant to Fed. R. Civ. P.
 7   24, for the limited purpose of seeking bail, by class members who have, inter alia, filed
 8   their own individual habeas petitions, which have been stayed by the Court after the
 9   certification of this no opt-out class action.     Class counsel and counsel for the
10   Government shall coordinate with counsel in those individually filed habeas cases to
11   endeavor to reach a proposed orderly process for the Court to consider bail for each of
12   the class members.
13         The Clerk of Court shall file a copy of this order in each of the related,
14   individually filed Adelanto habeas cases to give notice of the Court’s willingness to
15   entertain motions to intervene for the limited purpose of seeking bail. A list of those
16   cases is attached to this order.
17

18   IT IS SO ORDERED.
19

20   Date: June 1, 2020
21                                              __________________________________
22                                                     Terry J. Hatter, Jr.
23
                                                Senior United States District Judge

24

25

26

27

28


                                                                         Order – Page 3 of 3
     Case 5:20-cv-00716-TJH-SP Document 18 Filed 06/01/20 Page 4 of 7 Page ID #:333



 1                     Individually Filed Adelanto Habeas Cases
 2

 3                           Case Number            Petitioner

 4                          ED CV 20-590 TJH         Fraihat

 5                          ED CV 20-605 TJH         Castillo

 6                          ED CV 20-605 TJH         Vasquez

 7                          ED CV 20-617 TJH        Hernandez

 8                          ED CV 20-625 TJH         Munoz

 9                          ED CV 20-626 TJH         Sudney

10                          ED CV 20-627 TJH        Rodriguez

11                          ED CV 20-810 TJH         Dacoff

12                          ED CV 20-894 TJH   Hernandez Velaszquez

13                          ED CV 20-811 TJH         Salgado

14                          ED CV 20-812 TJH           Vite

15                          ED CV 20-813 TJH         Arellano

16                          ED CV 20-646 TJH         Nguyen

17                          ED CV 20-650 TJH          Bogle

18                          ED CV 20-651 TJH     Villegas Gomez

19                          ED CV 20-653 TJH          Singh

20                          ED CV 20-654 TJH        Landeros

21                          ED CV 20-655 TJH     Meraz-Hernandez

22                          ED CV 20-668 TJH          Cruz

23                          ED CV 20-686 TJH        Rodriguez

24                          ED CV 20-690 TJH         Manuel

25                          ED CV 20-700 TJH          Eyere

26                          ED CV 20-702 TJH          Lopez

                            ED CV 20-708 TJH          Lepe
27
                            ED CV 20-709 TJH         Ortuno
28


                                                                      Attachment – Page 1 of 4
     Case 5:20-cv-00716-TJH-SP Document 18 Filed 06/01/20 Page 5 of 7 Page ID #:334



 1
                            ED CV 20-710 TJH      Ordonez
 2
                            ED CV 20-712 TJH       Arevalo
 3
                            ED CV 20-713 TJH   Yanez-Montoya
 4
                            ED CV 20-715 TJH        Bare
 5
                            ED CV 20-716 TJH      Aparacio
 6
                            ED CV 20-718 TJH       Moreno
 7
                            ED CV 20-719 TJH      Phaymany
 8
                            CV 20-3234 TJH      Beltran-Rivera
 9
                            ED CV 20-721 TJH       Sekona
10
                            ED CV 20-732 TJH   Garcia-Monarrez
11
                            CV 20-3357 TJH        Martinez
12                          ED CV 20-740 TJH     Bernardino
13                          ED CV 20-741 TJH        Sfera
14                          ED CV 20-744 TJH      Camargo
15                          ED CV 20-745 TJH        Lopez
16                          ED CV 20-751 TJH       Sanchez
17                          ED CV 20-759 TJH       Zeweldi
18                          ED CV 20-760 TJH   Legarda-Bugarin
19                          ED CV 20-762 TJH       Tablada
20                          ED CV 20-765 TJH       Fortoh

21                          ED CV 20-778 TJH       Antonio

22                          ED CV 20-779 TJH      Gonzalez

23                          ED CV 20-780 TJH        Giron

24                          ED CV 20-781 TJH        Reyes

25                          ED CV 20-782 TJH        Efrain

26                          ED CV 20-783 TJH       Lizalde

27                          ED CV 20-784 TJH      Nayaron

28                          ED CV 20-785 TJH         Pop


                                                                 Attachment – Page 2 of 4
     Case 5:20-cv-00716-TJH-SP Document 18 Filed 06/01/20 Page 6 of 7 Page ID #:335



 1
                            ED CV 20-786 TJH      Fuentes
 2
                            ED CV 20-787 TJH      Martinez
 3
                            ED CV 20-788 TJH     Hernandez
 4
                            ED CV 20-789 TJH       Silva
 5
                            ED CV 20-791 TJH     Babatunde
 6
                           ED CV 20-794 TJH       Ramirez
 7
                           ED CV 20-796 TJH        Garcia
 8
                            ED CV 20-816 TJH       Osorio
 9
                            ED CV 20-824 TJH       Orejel
10
                            ED CV 20-828 TJH      Martinez
11
                            ED CV 20-830 TJH       Tome
12                          ED CV 20-836 TJH      Polanco
13                          ED CV 20-837 TJH       Soares
14                          ED CV 20-843 TJH      Antonic
15                          ED CV 20-846 TJH      Morales
16                          ED CV 20-849 TJH      Ogbechie
17                          ED CV 20-853 TJH       Tapete
18                          ED CV 20-855 TJH       Vega
19                          ED CV 20-856 TJH       Sikat
20                          ED CV 20-857 TJH       Gomez

21                          ED CV 20-858 TJH        Leal

22                          ED CV 20-866 TJH       Najera

23                          ED CV 20-863 TJH     Rodriguez

24                          ED CV 20-874 TJH      Martinez

25                          ED CV 20-882 TJH       Cortez

26                          ED CV 20-886 TJH       Lopez

27                          ED CV 20-903 TJH   Regalado-Gomez

28                          ED CV 20-915 TJH      Gonzalez


                                                                Attachment – Page 3 of 4
     Case 5:20-cv-00716-TJH-SP Document 18 Filed 06/01/20 Page 7 of 7 Page ID #:336



 1
                            ED CV 20-916 TJH       Medina
 2
                            ED CV 20-918 TJH   Valenzuela Cruz
 3
                            ED CV 20-933 TJH     Delgadillo
 4
                            ED CV 20-935 TJH      Alvizures
 5
                            ED CV 20-939 TJH        Vega
 6
                            ED CV 20-943 TJH      Andrade
 7
                            ED CV 20-944 TJH       Rivera
 8
                            ED CV 20-947 TJH      Mansaray
 9
                            ED CV 20-949 TJH      Martinez
10
                            ED CV 20-953 TJH        Soto
11
                            ED CV 20-954 TJH      Penaloza
12                          ED CV 20-958 TJH      Gonzalez
13                          ED CV 20-960 TJH       Pardo
14                          ED CV 20-965 TJH     Hernandes
15                          ED CV 20-978 TJH      Sanabria
16                          ED CV 20-983 TJH      Martinez
17                          ED CV 20-998 TJH       Keleta
18                         ED CV 20-1000 TJH        Park
19                         ED CV 20-1001 TJH        Kim
20                         ED CV 20-1002 TJH        Park

21                         ED CV 20-1007 TJH      Sandoval

22                         ED CV 20-1018 TJH        Han

23                         ED CV 20-1031 TJH    Galan-Najarro

24                         ED CV 20-1072 TJH       Brooks

25                         ED CV 20-1079 TJH       Prasad

26

27

28


                                                                 Attachment – Page 4 of 4
